

AMENDED SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”), amends the original Security
Agreement dated September 2, 2009, made by LAS VEGAS GAMING, INC., a Nevada
corporation (the “Grantor”), in favor of Gaming Arts, LLC, a Nevada limited
liability company (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Grantor is party to a certain Asset Purchase Agreement dated August
19, 2009 between the Grantor and the Lender, pursuant to which the Lender bought
certain assets from the Grantor.
 
WHEREAS, the Grantor has agreed to execute and deliver this Amended Agreement to
grant the security interests described herein;
 
NOW, THEREFORE, in consideration of a $52,081.62 shortfall in the final closing
statement which results in a reduction of the purchase price in the Asset
Purchase Agreement, the Grantor hereby agrees with the Lender as follows:
 
AGREEMENT
 
SECTION 1.    Grant of Security Interest.  To secure the prompt, punctual, and
faithful performance of this possible purchase price adjustment, the Grantor
hereby grants to the Lender, for the benefit of the Lender and any affiliate of
the Lender, a continuing security interest in and to, and assigns to the Lender
the following, and each item thereof, whether now owned or now due, or in which
the Grantor has an interest, or hereafter acquired, arising, or to become due,
or in which the Grantor obtains an interest, and all products, proceeds,
substitutions, and accessions of or to any of the following (all of which,
together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):
 
(a)           32 used slot machines
 
All terms used in this Section 1 and not otherwise defined in this Amended
Agreement shall have the meanings given to them in the Nevada Uniform Commercial
Code.  It is intended that the Collateral include all of the slot machine assets
of the Grantor.
 
SECTION 2.    Security Agreement.  The security interest in the Collateral
granted pursuant to this Amended Agreement is granted in conjunction with and to
secure the liabilities, indebtedness and/or other obligations (collectively, the
“Liabilities”) owing by the Grantor to the Lender pursuant to or in connection
with Asset Purchase Agreement, including, without limitation, any loans or
advances made by the Lender to the Grantor in connection therewith.
 
- 1 -

--------------------------------------------------------------------------------


 
 
SECTION 3.     Perfection of Security Interests.
 
(a)           The Grantor irrevocably and unconditionally authorizes the Lender
to file at any time and from time to time such financing statements with respect
to the Collateral naming the Lender or its designee as the secured party and the
Grantor as debtor, as the Lender may require, and including any other
information with respect to the Grantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as the Lender may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  The Grantor hereby ratifies and approves all
financing statements naming the Lender or its designee as secured party and the
Grantor as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of the Lender prior
to the date hereof and ratifies and confirms the authorization of the Lender to
file such financing statements (and amendments, if any).  The Grantor hereby
authorizes the Lender to adopt on behalf of the Grantor any symbol required for
authenticating any electronic filing.  In no event shall the Grantor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming the Lender or its designee as secured party and the
Grantor as debtor.
 
(b)           The Grantor shall take any other actions reasonably requested by
the Lender from time to time to cause the attachment, perfection and first
priority of, and the ability of the Lender to enforce, the security interest of
the Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that the Grantor’s signature thereon is required therefor, (ii)
causing the Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the security
interest of the Lender in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the security interest of the
Lender in such Collateral, (iv) obtaining the consents and approvals of any
governmental authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
 
SECTION 4.     Repayment and Accrued Interest.   Grantor agrees to repay the
principal amount of $52,081.62 plus accrued interest at a rate of 5% simple
interest per annum on demand.
 
SECTION 5.     Authority.  Grantor has the requisite power and authority to
execute and deliver this Amended Agreement and the other agreements provided for
herein, and consummate the transactions contemplated by this Amended
Agreement.  The execution and delivery of this Amended Agreement have been duly
authorized by all necessary action on the part of the Grantor.  Grantor has duly
executed and delivered this Amended Agreement and, assuming due authorization,
execution and delivery of this Amended Agreement by Lender, this Amended
Agreement constitutes Grantor’s legal, valid and binding obligation, enforceable
against Grantor in accordance with its terms.
 
- 2 -

--------------------------------------------------------------------------------


 
 
SECTION 6.     Representation and Warranties.  Grantor warrants that there are
no other liens or encumbrances on any collateral listed in this Amended
Agreement and Lender shall be named as first secured party.
 
SECTION 7.    Remedies.  Upon the occurrence of any bankruptcy or other similar
proceeding involving the Grantor, all Liabilities shall be immediately due and
payable.  Upon the occurrence of any other default by the Grantor under or in
connection with the Advance Term Sheet (including the failure to repay any of
the advances or loans made thereunder when due and payable) or this Amended
Agreement, the Lender may declare all Liabilities to be immediately due and
payable and may exercise all other rights and remedies afforded to the Lender
under applicable law as the Lender from time to time thereafter determines as
appropriate.
 
SECTION 8.    Successors and Assigns.  This Amended Agreement shall be binding
upon the Grantor and its respective representatives, successors, and assigns and
shall inure to the benefit of the Lender and its successors and assigns,
provided, however, the Grantor may not assign this Amended Agreement, in whole
or in part, at any time, nor delegate any of its duties hereunder (with any such
attempted assignment or delegation being void), and provided further, no trustee
or other fiduciary appointed with respect to the Grantor shall have any rights
hereunder.
 
SECTION 9.     Severability.  Any determination that any provision of this
Amended Agreement or any application thereof is invalid, illegal, or
unenforceable in any respect in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Amended
Agreement.
 
SECTION 10.    Nevada Law.  This Amended Agreement and all rights and
obligations hereunder, including matters of construction, validity, and
performance, shall be governed by the internal laws of the State of Nevada.
 
SECTION 11.   Counterparts.  This Amended Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Amended Agreement by signing
and delivering one or more counterparts.  Delivery of an executed counterpart by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amended Agreement.
 
[signature page follows]
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Amended Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 


 
LAS VEGAS GAMING, INC.




By: /s/  Bruce A. Shepard                              
Name:  Bruce A. Shepard
Title:    Chief Financial Officer
 
 
 
ACCEPTED AND AGREED:


Gaming Arts, LLC




By: /s/   David S. Colvin                               
Name:   David S. Colvin
Title:     Manager
 

 
 
- 4 -

--------------------------------------------------------------------------------

 
